DETAILED ACTION
Response to Arguments
Applicant's arguments filed 1 March 2021 have been fully considered but they are not persuasive. Claims 1, 3-6, 8-10, 12-14, 16, 17, 19-21, 23 and 24 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miesel’439.
Initially, it is noted that the claims as amended introduce new issues relating to 35 U.S.C. 112(a) and (b), as the Specification only indicates at [0003] that “usually only one kind of signal is collected” in existing sleep evaluation methods, and that such an evaluation has “flexibility and accuracy are not enough to satisfy the requirements of a user on more sleep monitoring details. Therefore, the existing sleep monitoring methods” (i.e. acquiring only one kind of signal as now claimed) “cannot meet the needs of the users for high self-adaptability and high reliability of monitoring result in sleep monitoring.” That is to say, the invention expressly teaches away from acquiring and using only one kind of signal in its analysis, parsing of scoring items, and providing an overall sleep evaluation result. This is further evidenced by e.g. Fig. 1, which expressly shows the need for a plurality of sensor types and paragraphs [0043]-[0052] which explicitly recite that numerous of the scoring items listed in independent claims 1, 10 and 17 rely on either different individual or a combination of sleep monitoring signal types in order to be properly analyzed (e.g. HR and arrhythmias utilize a HR signal; scoring items related to breathing relate rely on a different breathing rate signal; sleep scoring items require one or a combination of EEG, EOG and EMG). Thus it does not seem compatible with Applicant’s invention or supported by Applicant’s disclosure to be 
Applicant principally argues that Miesel’439 does not disclose analyzing/parsing a plurality of scoring items from only one kind of sleep monitoring signal. Applicant supports this position citing only paragraph [0061] of Miesel’439, which Applicant asserts shows that Miesel’439 only teaches any given physiological parameter relating to only one scoring item rather than a plurality of scoring items. Respectfully this is not found convincing. As previously cited, at least paragraphs [0099]-[0101] indicate that EEG can be used to asses multiple features/scoring items of sleep state, e.g. different sleep stages and the other sleep timing data. [0102] states that the system can alternatively rely on an EOG signal and detected eye motion to relate information pertaining to sleep state. [0103]-[0104] indicate that any of the previously contemplated individual sensors such as the EEG, EOG, respiration rate sensor, or heart rate sensor can alone also be relied upon to detect arousal or an apneic event in addition to their baseline measurement function (i.e. the respiration rate sensor can alone determine tachypnea, bradypnea and apnea frequency; the heart rate sensor can alone determine bradycardia, tachycardia, heart rate, arrhythmia and arousal). Thus clearly individual sensors, which would by nature acquire “only one kind of sleep monitoring signal” are disclosed in Miesel’439 to be each analyzed for a plurality of the listed scoring items to meet the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-6, 8-10, 12-14, 16, 17, 19-21, 23 and 24 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The Specification only indicates at [0003] that “usually only one kind of signal is collected” in existing sleep evaluation methods, and that such an evaluation has “flexibility and accuracy are not enough to satisfy the requirements of a user on more sleep monitoring details. Therefore, the existing sleep monitoring methods” (i.e. acquiring only one kind of signal as now claimed) “cannot meet the needs of the users for high self-adaptability and high reliability of monitoring result in sleep monitoring.” That is to say, the invention expressly teaches away from acquiring and using only one kind of signal in its analysis, parsing of a plurality of scoring items, and providing an overall sleep evaluation result. This is further evidenced by e.g. Fig. 1, which expressly shows the need for a plurality of sensor types and paragraphs [0043]-[0052] which explicitly recite that numerous of the scoring items listed in independent claims 1, 10 and 17 rely on either different individual sensors or a combination of sleep monitoring 
Further, claims 8 and 23 as presented are incompatible with the recitation of analyzing “only one kind of sleep monitoring signal” as they later recite “at least one of the following steps:” which is followed by steps that include a plurality of different sleep monitoring signal types. Thus, as now presented claims 8 and 23 would only have the written support for and enable “only one of the following steps:”.
Claim 16 is likewise considered inoperable based on the amendment to claim 10 from which it depends. Claim 10 recites acquiring “only one kind of sleep monitoring signal”. Claim 16 recites instructions to obtain a plurality of sleep monitoring signals--e.g. all of body movement signal, heart rate signal, breathing rate signal, and at least one of EEG, EOG and EMG are required to be acquired as the claim is worded--which directly contradicts the requirement in claim 10 to acquire only one kind of signal.



	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-6, 8-10, 12-14, 16, 17, 19-21, 23 and 24 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miesel et al. (US 2007/0276439 A1, hereinafter Miesel’439).
Regarding claim 1, Miesel’439 discloses a sleep evaluation display method (e.g. title, abstract; Figs. 5, 6, 8, 10, 12, 15), comprising: acquiring a sleep monitoring signal (e.g. Fig. 5, step 70 – monitor posture, activity, step 76 – monitor physiological parameters, step 80 – time of sleep, step 82 – monitor physiological parameters, step 84 – identify arousals, apneas and times of transition between sleep states (e.g. REM, NREM)); analyzing the sleep monitoring signal in sequence based on a plurality of scoring items according to a signal parsing strategy corresponding to each of the scoring items, to obtain signal parsing results corresponding to the plurality of scoring items respectively (e.g. abstract; paragraphs [0008], [0012], [0013], [0061], [0074], [0089]); searching for a corresponding relationship between each of the scoring items and a corresponding step scoring according to the signal parsing results corresponding to the plurality of scoring items respectively, and determining a step scoring corresponding to each scoring item (e.g. paragraphs [0065], [0090], [0114] – weighting factors applied individually to each metric); summarizing step scoring of all the scoring items to obtain an overall evaluation result of the sleep monitoring signal (e.g. paragraphs [0012], [0013] – average or otherwise combined= to provide an overall sleep probability metric value); and displaying or broadcasting the overall evaluation result and a step scoring related thereto (e.g. paragraphs [0021], [0034], [0038], [0050], [0067], [0068], [0129]).
Regarding the new limitation that only one kind of sleep monitoring signal is acquired and analyzed, at least paragraphs [0099]-[0101] indicate that EEG can be used to asses multiple features/scoring items of sleep state, e.g. different sleep stages and the other sleep timing data. [0102] states that the system can alternatively rely on an EOG signal and detected eye motion to relate information pertaining to sleep state. [0103]-[0104] indicate that any of the previously contemplated individual sensors such as the EEG, EOG, respiration rate sensor, or heart rate sensor can alone also be relied upon to detect arousal or an apneic event in addition to their baseline measurement function (i.e. the respiration rate sensor can alone determine tachypnea, bradypnea and apnea frequency; the heart rate sensor can alone determine bradycardia, tachycardia, heart rate, arrhythmia and arousal). Thus clearly individual sensors, which would by nature acquire “only one kind of sleep monitoring signal” are disclosed in Miesel’439 to be each analyzed for a plurality of the listed scoring items to meet the claim.
Miesel’439 discloses wherein the scoring items comprise at least two of the listed elements as follows:
Claim feature
Equivalent in prior art Miesel’439
Bradycardia, tachycardia (Applicant’s specification appears to indicate these are merely determined from the heart rate as either a slow or fast rate (para. [0037])
Miesel’439 discloses determination of heart rate variability and faster heart rates (e.g. paragraphs [0103], [0159])
Deep sleep proportion
Miesel’439 discloses measuring total sleep time and the time spent in deeper sleep states, specifically indicating states S3 and S4 of NREM sleep, i.e. the deep sleep proportion (e.g. abstract; paragraphs [0013], [0062]-[0064], [0105] “amount or percentage of time spent per night in one or both of the S3 and S4 sleep states”)
A waking frequency (Specification indicates this is determined either by heart rate and respiratory rate being higher than a threshold, or through body movement/turning-over events at para. [0053])
Miesel’439 discloses the number of arousal events per night/occurrence of sleep, based on an increase in heart rate and/or respiration rate (e.g. paragraphs [0013], [0062], [0103], [0104], [0119], [0122])
Waking time
Miesel’439 discloses identifying the times when a patient falls asleep and wakes up, i.e. a waking time (e.g. paragraph [0087])
Tachypnea, bradypnea - As with bradycardia/tachycardia, the Specification only appears to indicate these as relating to a fast or slow respiration rate without further specificity or detail
Miesel’439 discloses determination of respiration/breathing rate, including increases in and high respiratory rates (i.e. tachypnea) as well as low and no breathing (bradypnea), e.g. [0007], [0087], [0103], [0159]
Apnea frequency
Miesel’439 discloses determining the number of apnea events per night (e.g. [0013], [0062]), wherein a number occurring over a fixed/determined time frame is a frequency
Duration for falling asleep
Miesel’439 discloses sleep latency, which is defined as the amount of time (i.e. duration) it takes for a person to fall asleep (e.g. paragraphs [0009], [0057], [0122])
A sleep duration
Miesel’439 discloses determining total time sleeping per day and the amount or 
A heart rate
Miesel’439 discloses use of heart rate (e.g. paragraphs [0056], [0076], [0087], [0092], [0103])
Arrhythmia - Specification indicates that Applicant’s intention of “arrhythmia is simply a fast or slow heartbeat exceeding a general range (para. [0037]), i.e. a tachycardia or bradycardia reasonably falls in Applicant’s interpretation of arrhythmia.
Miesel’439 discloses determination of heart rate variability and faster heart rates (e.g. paragraphs [0103], [0159])


Regarding claim 10, Miesel’439 discloses, mutatis mutandis, the device comprising a processor and modules for performing the signal acquisition, analysis, searching, calculation and displaying steps as cited above (e.g. paragraphs [0008], [0010], [0017]-[0019] – monitoring and/or programming devices).
Regarding claim 17, Miesel’439 discloses, mutatis mutandis, sleep evaluation equipment comprising a storage module, interface module, processor and display (ibid.; paragraphs [0021], [0023], [0050], [0052], [0082]).
Regarding claims 3, 12 and 19, Miesel’439 discloses wherein the corresponding relationship between each scoring item and the corresponding is pre-stored to construct data corresponding relationships, wherein each of the scoring items is divided into different stages according to reference ranges, and each stage corresponds to a step scoring (e.g. paragraphs [0016], [0019], [0020], [0066], [0069], [0115] – stored representative values; paragraphs [0065], [0089], [0113], [0114] – look-up table).
Regarding claims 4, 5, 13 and 20, Miesel’439 discloses wherein the step scoring is one of a numerical value or a percentage, and the summarizing step comprises 
Regarding claims 6, 14 and 21, Miesel’439 discloses the structural units and process for displaying or broadcasting the overall evaluation result and one or more of the step scoring corresponding to each scoring item, the step scoring corresponding to all scoring items, the relationship between each of the scoring items, or the relationship between all of the scoring items and the step scorings (e.g. paragraphs [0018], [0021], [0050], [0067], [0068], [0121], [0129]; Fig. 9).
Regarding claims 8, 16 and 23, Miesel’439 discloses wherein the analyzing comprises at least one of obtaining results related to a sleep breathing rate, sleep heart rate, or body movement (e.g. paragraphs [0007], [0041], [0056], [0076], [0078], [0087], [0152]); obtaining a result corresponding to a REM proportion and/or an NRME proportion according to at least one of an EEG, EOG and EMG signal (e.g. paragraphs [0013], [0062], [0099]-[0102], [0104]-[0107]); and performing integral analysis on a 
Regarding claims 9 and 24, Miesel’439 discloses, in addition to displaying the scoring items, weighting coefficients and/or relationships between the scoring items and coefficients as cited above, a process and human-computer interaction module for acquiring a selection instruction from a user and editing the number of the scoring items, the coefficients, and/or the relationships therebetween according to the selection instruction (e.g. paragraphs [0014], [0020], [0050]-[0052], [0067]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In particular US 2014/0288392 A1 to Hong et al.; US 2014/0222174 A1 to Teller et al.; and US 2007/0106183 A1 to Suzuki et al. are each considered to disclose a method and apparatus substantially as claimed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A FLORY whose telephone number is (571)270-5305.  The examiner can normally be reached on Monday-Friday 9am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


CHRISTOPHER A. FLORY
Primary Examiner
Art Unit 3792


/CHRISTOPHER A FLORY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
9 March 2021